Little, J.
1. A verdict against a railroad company for the killing of live stock by the running of a train of cars can not lawfully stand when, the plaintiff’s right to recover depends entirely upon the presumption of negligence which the law raises against the defendant, and when the uncontradicted evidence offered to rebut the presumption conclusively shows that the servants and agents of the company, who were in charge of the train at the time the stock was killed, exercised all ordinary and reasonable care and diligence to prevent such killing.
2. Under the facts disclosed by the record, this case falls within the rule above announced, and, as a result, the verdict was contrary to law and should have been set aside.

Judgment reversed.


All the Justices concurring.

Action for damages. Before Judge Felton. Houston superior court. October term, 1898.
Hall & Wimberly and R. N. Holtzclaw, for plaintiff in error.
H. A. Mathews and Guerry & Hall, contra.